Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-3 and 5-20 (renumbered claims 1-19) are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 14 (renumbered claim 11), and 16 (renumbered claim 13), the primary reason for allowance is that the prior art fails to teach or reasonably suggest that the playback unit rotates and plays back the still image based on the orientation information recorded together with the still image in accordance with a setting that represents whether the image is rotated and displayed based on the orientation information recorded together with the image when the still image is played back, and plays back the moving image without rotation of the moving image when the moving image is played back.
As for claims 10 (renumbered claim 14), 17 (renumbered claim 15), and 18 (renumbered claim 16), the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the control unit implements control such that the orientation information based on the orientation detected by the detection unit is not recorded together with the moving image regardless of a setting of the second setting unit in a case where the moving image corresponds to a moving image with chapter information, or moving images that are captured in response to multiple capturing instructions and that are recorded as a single moving image.
With regard to claims 11 (renumbered claim 17), 19 (renumbered claim 18), and 20 (renumbered claim 19) the primary reason for indication of allowable subject matter is that the prior art fails to teach or reasonably suggest that the control unit implements control whether the orientation information based on the orientation detected by the detection unit is recorded in accordance with a setting of the second setting unit at a beginning of capturing of the moving image, and implements control such that the orientation information based on the orientation detected by the detection unit is not recorded together with the moving image regardless of the setting of the second setting unit in a case where the moving image is recorded in a new moving image file to split the moving image into multiple moving image files for recording because of satisfaction of the predetermined condition.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M VILLECCO whose telephone number is (571)272-7319. The examiner can normally be reached Mon-Thurs 6:00 AM-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN VILLECCO/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        April 23, 2022